      Case 1:17-cv-00307-HSO-JCG Document 191 Filed 12/11/18 Page 1 of 3



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF MISSISSIPPI
                                 SOUTHERN DIVISION

TORRENCE “LITTLE BOOSIE” HATCH;
LARRY ANDERSON; TYEON GIVENS; AND
NATHIA ENICE DANIELS AND PEYTON
NICOLE DANIELS, MINORS, BY AND
THROUGH THEIR PARENT AND NEXT
FRIEND, TYEON GIVENS                                                                PLAINTIFFS

VS.                                                  CIVIL ACTION NO.: 1:17CV307HSO-JCG

DILLARD’S, INC.; JIM WILSON & ASSOCIATES,
LLC; WEISER SECURITY SERVICES, INC;
CITY OF BILOXI; AND JOHN
DOES 1-10                                                                         DEFENDANTS

                                   MOTION TO WITHDRAW

        COMES NOW, the undersigned counsel, Darryl A. Wilson and files this Motion to Withdraw

as counsel for Defendant, Weiser Security Services, Inc., in this matter. Mr. Wilson moves to

withdraw due to his departure from the law firm of MARON MARVEL BRADLEY ANDERSON & TARDY

LLC. Defendant, Weiser Security Services, Inc. will continue to be represented by the law firm of

MARON MARVEL BRADLEY ANDERSON & TARDY LLC, John C. McCants, III, and Edderek L. Cole

and therefore, no party will suffer any prejudice and there will be no delay or interference in the

disposition of this case.

        WHEREFORE, the undersigned counsel respectfully requests this Honorable Court enter and

order allowing Darryl A. Wilson to be allowed to withdraw from this action.

        Respectfully submitted, this the 11th day of December, 2018.

                                              WEISER SECURITY SERVICES, INC.,
                                              Defendant

                                      By:     /s/ Darryl A. Wilson
                                              Darryl A. Wilson (MSB #104902)
                                              Edderek L. Cole (MSB #100444)
                                              John C. McCants, III (MSB #100031)
      Case 1:17-cv-00307-HSO-JCG Document 191 Filed 12/11/18 Page 2 of 3



OF COUNSEL:

MARON MARVEL BRADLEY ANDERSON & TARDY, LLC
200 South Lamar Street, Suite 550N
City Centre
Post Office Box 22803
Jackson, Mississippi 39225
Telephone: (601) 812-6630
Facsimile: (601) 206-0119
dwilson@maronmarvel.com
bcole@maronmarvel.com
JMcCantsIII@maronmavel.com




                                  CERTIFICATE OF SERVICE

        I, the undersigned attorney for Defendant, Weiser Security Service, Inc., hereby certify that I
have this day filed the foregoing document with the Clerk of Court using the ECF system which sent
notification of such filing to all counsel who have electronically registered with the Court:

       Ed A. Flechas, Esq.
       Flechas Litigation Group, PLLC
       318 South State Street
       Jackson, Mississippi 39201
       edflechas@aol.com
       Attorney for Plaintiffs

       Dennis C. Sweet, III, Esq.
       Jeffrey G. Graves, Esq.
       Sweet & Associates
       158 East Pascagoula Street
       Jackson, Mississippi 39201
       dennis.sweet@sweetandassociates.net
       jeffreyg@sweetandassociates.net
       Attorneys for Plaintiffs

       Matthew M. Williams, Esq.
       Ryan M. Hall, Esq.
       Galloway, Johnson, Tompkins,
        Burr & Smith, A PLC
       2510 14th Street, Suite 910
       Gulfport, Mississippi 39501
       mwilliams@gallowaylawfirm.com
       rhall@gallowaylawfirm.com
       Attorneys for Defendant Dillard’s, Inc.
Case 1:17-cv-00307-HSO-JCG Document 191 Filed 12/11/18 Page 3 of 3



 Arthur D. Spratlin, Jr., Esq.
 Butler Snow LLP
 1020 Highland Colony Parkway
 Suite 1400
 Ridgeland, Mississippi 39157
 P. O. Box 6010
 Ridgeland, Mississippi 39158-6010
 art.spratlin@butlersnow.com
 Attorneys for Defendant Dillard’s, Inc.

 William E. Whitfield, III, Esq.
 Johnny L. Nelms, Esq.
 Copeland, Cook, Taylor &
    Bush, P.A.
 2781 C.T. Switzer Sr. Drive
 Biloxi, Mississippi 39502-0010
 bwhitfield@wewiii.net
 mtownsley@cctb.com
 jnelms@cctb.com
 Attorneys for Jim Wilson & Associates, LLC

 J. Henry Ros, Esq.
 Nicole W. Sullivan, Esq.
 Currie Johnson & Myers, P.A.
 925 Tommy Munro Drive, Suite H
 Biloxi, Mississippi 39532
 hros@curriejohnson.com
 nsullivan@curriejohnson.com
 Attorneys for Defendant City of Biloxi, Mississippi

 This the 11th day of December, 2018.


                                                /s/ Darryl A. Wilson
                                                Darryl A. Wilson
